02/01/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0270



                                       DA 20-0270
                                                                                FILED
 STATE OF MONTANA,
                                                                                FEB 01 2022
                                                                             Bowen Greenwood
             Plaintiff and Appellee,                                       Cierk of Supreme Court
                                                                              State of Montana


       v.                                                            ORDER

 JOR-EL RUBEN QUIROZ,

             Defendant and Appellant.



       Jor-el Quiroz petitions this Court for rehearing of the January 25, 2022 Opinion.
reversing the decision of the First Judicial District Court in part, affirming in part, and
remanding.    Quiroz contends that a petition for rehearing is warranted, pursuant to
M. R. App. P. 20(1)(a)(ii), on the ground that the Court did not address the issue of whether
or not Quiroz is entitled to 448 days credit for time served. The State conceded this issue
on appeal and accordingly does not object to Quiroz's petition for rehearing.
       IT IS ORDERED that Quiroz's Petition for Rehearing is GRANTED. On remand,
the District Court shall enter an Amended Judgment in Cause No. DDC 2018-464,
awarding Quiroz credit for 448 days of time served.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Honorable Christopher D. Abbott, First Judicial District; to Angie Sparks, Clerk of District
Court, Lewis and Clark County, under Cause No. DDC 2018-464; and to counsel of record.
                        +-
       DATED this 1 — day of February, 2022.




                                                                Chief Justice
Justices